E. BRYAN WILSON
Acting United States Attorney

KAREN E. VANDERGAW
A. JAMES KLUGMAN
CHRISTOPHER SCHROEDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: james.klugman@usdoj.gov
Email: chistopher.schroeder@usdoj.gov

Attorneys for the Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    )
                                               )
                               Plaintiff,      )
                                               )        No. 3:16-cr-00086-SLG-DMS
                         vs.                   )
                                               )
                                               )
  JOHN PEARL SMITH, II,                        )
                                               )
                              Defendant.       )

                JOINT MOTION TO CONTINUE TRIAL DEADLINES

       The parties jointly respectfully request that this Court continue the trial deadlines

currently set for September 20, 2021 until October 4, 2021. Currently, the Fifth Amended

Scheduling Order has the following items listed for September 20, 2021:

   • Parties to file any replies to responses to pretrial motions;
   • Parties to file trial briefs;



        Case 3:16-cr-00086-SLG Document 1114 Filed 09/16/21 Page 1 of 2
   • Parties to file proposed jury instructions, proposed verdict
   • forms, and requested voir dire;
   • Each party to file its witness and exhibit lists for trial.

       The parties request these deadlines be continued until October 4, 2021. As a result,

the parties further request that the deadline for parties to file any objections to proposed jury

instructions, proposed verdict forms, and proposed voir dire, be reset from September 27,

2021 to October 12, 2021.

       This change in the deadlines will allow the parties additional time to prepare their

filings, as well as give them an opportunity to gauge how the restrictions in the next MGO

will affect the parties’ respective presentations.

       Respectfully submitted this 16th day of September 2021, in Anchorage, Alaska.

                                                     E. BRYAN WILSON
                                                     Acting United States Attorney

                                                     /s/ Karen Vandergaw
                                                     KAREN VANDERGAW
                                                     Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2021, a copy
of the foregoing was served via the CM/ECF
system on:

Mark Larrañaga
Theresa Duncan
Suzanne Lee Elliot

/s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney



US v. John Pearl Smith II
3:16-cr-00086-SLG-DMS                     Page 2 of 2

        Case 3:16-cr-00086-SLG Document 1114 Filed 09/16/21 Page 2 of 2
